Title: Circular Letter to American Ministers, 21 May 1801
From: Madison, James
To: American Ministers


Sir,Department of State Washington 21st. May 1801
For a considerable time past, suspicions have prevailed, that a rupture with the United States was intended by the Bashaw of Tripoli. Of late the alarms and proofs have been such, as to impose on the President the obligation of making immediately the most effectual provision within his authority, for the defence and protection of our Mediterranean commerce, in case it should be attacked from that quarter. At the last session of Congress six Frigates were directed by law to be kept as a Peace establishment: Out of this force, three frigates, and also a Sloop of War have been equipped and will sail for the Mediterranean in a few days under the command of Commodore Dale. Should war have been declared or hostilities be actually commenced against our trade, this force will be employed in the most effectual manner for its safety. Should the means which have been or may be employed to obviate the necessity of such an application of the force, be successful, the Squadron after cruising a sufficient time in the Mediterranean, perhaps if circumstances should not render it unadvisable, as far as the Levant and towards Constantinople, will return to the United States. The expedition will by this means be not without its use, whatever may be the state of things on its arrival. It will have the effect, from which so much advantage has been promised by our Consuls and others, of exhibiting to the Barbary powers, a respectable specimen of the Naval faculties of the United States. It will exercise our mariners and instruct our Officers in the line of their service, and in a sea, which it may be particularly useful for them to understand. And as they form a part of the Peace establishment, the measure will add but inconsiderably to the expense otherwise to be incurred. The United States being now also happily in peace and amity with all the European powers, the moment is the more favorable in that view of the subject.
The President has thought it proper, that this early information and explanation should be given to you, that being fully possessed of the causes and object of the expedition, you may guard it against any misconstruction or misrepresentation that may by possibility be attached to it, and moreover prepare the Government where you are, to lend to the Squadron such hospitalities and accommodations in its Ports or elsewhere as opportunities may claim, and as it would be incumbent on the United States to reciprocate. The friendly disposition felt by the United States towards England justifies them in their confidence, that no convenient proof of a like disposition will be withheld: and of this friendly disposition you are authorized and instructed by the President, on all proper occasions, to give the most explicit and cordial assurances. I have the honor to be, Sir, With great consideration, Your most obedt. servt.
James Madison
 

   
   RC (CSmH); letterbook copy (DNA: RG 59, IC, vol. 1); letterbook copy (DNA: RG 59, IM, vol. 5); partial Tr (DNA: RG 233). RC addressed to Rufus King; marked duplicate; in a clerk’s hand, signed by JM; docketed in an unidentified hand as received 8 July. Note on consular letterbook copy indicates that two copies were sent to Murray and three copies each to King, Humphreys, and Smith.



   
   “England” and inside address added to RC in another hand.


